Citation Nr: 0423813	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03 05-485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has basic eligibility for accrued 
benefits.

3.  Whether the appellant has basic eligibility for 
nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had service as a recognized guerilla from January 
1945 to October 1945, and service with the regular Philippine 
Army from October 1945 to May 1946.  He died in January 1979.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In that decision, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, entitlement to accrued 
benefits, and entitlement to nonservice-connected pension 
benefits.

In September 2003, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in Manila.  A transcript of this hearing was prepared and 
associated with the claims folder.




FINDINGS OF FACT

1.  The veteran died in January 1979.  The certificate of 
death lists the cause of death as cerebrovascular accident 
probably hemorrhage.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.

4.  The veteran did not file a claim with VA for compensation 
benefits during his lifetime.

5.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.

6.  The National Personnel Records Center (NPRC) has 
certified that the decedent had recognized service from 
January 1945 to May 1946 with the recognized guerrillas and 
the regular Philippine Army.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2003).

2.  Basic eligibility for accrued benefits has not been 
established.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2003).

3.  Basic eligibility for VA nonservice-connected death 
pension benefits has not been established.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The appellant's accredited representative has claimed that VA 
failed to satisfy the notification requirements of the VCAA 
by failing to advise the appellant of the type of evidence 
that she must submit to substantiate her claim of entitlement 
to service connection for the cause of the veteran's death.  
In particular, the representative argued that VA failed to 
advise the appellant of the type of evidence that she must 
submit in order to demonstrate that the cerebrovascular 
accident that caused the veteran's death was linked to his 
military service.

However, the Board finds that the notification requirements 
of the VCAA have been satisfied in this case.  In this 
regard, the Board notes an evidence development letter dated 
in November 2001 in which the appellant was advised of the 
type of evidence necessary to substantiate her claim.  In 
particular, the Board notes that the RO specifically advised 
the appellant that the evidence must show a relationship 
between the cause of the veteran's death and an injury, 
disease, or event in service.  The appellant was also advised 
that such a relationship could be shown by a death 
certificate, medical records, or medical opinions from a 
doctor.

In addition, the appellant was also advised of her and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that she believed might be 
relevant to her claim, and she was advised of what VA would 
do to assist her in the development of her claim.  The Board 
notes that this letter was issued to the appellant prior to 
the initial adjudication of her claim.

Furthermore, with respect to the claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board further finds that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims folder and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

With respect to the appellant's claims for accrued benefits 
and nonservice-connected benefits, the Board believes that 
all facts relevant to these issues have already been 
gathered, and that, under these facts, there is no basis in 
the law and regulations for providing the benefits the 
appellant seeks.  

As will be discussed in greater detail below, the appellant 
fails to meet the criteria for basic eligibility for accrued 
benefits because the veteran did not file any claim for 
benefits during his lifetime, and because she did not file a 
claim for accrued benefits within one year of his death.  
Furthermore, the appellant fails to meet the criteria for 
basic eligibility for pension benefits because the veteran 
did not have the requisite service.  Thus, there is no basis 
under the law and regulations to award these benefits to the 
appellant.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive as to these 
issues, and thus, that these claims must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein.

The record reflects that, in July 2004, the appellant 
submitted a number of private treatment records directly to 
the Board.  However, the Board notes that these records 
consist entirely of the appellant's own treatment records, 
and that they were submitted in support of a motion to have 
her case advanced on the docket.  Thus, the Board finds that 
these records are not relevant to the issues presently on 
appeal, and that a remand of this case to the RO for initial 
consideration of this evidence is not warranted.

The Board notes in passing that the appellant's motion to 
advance her case on the Board's docket was granted in August 
2004.

II.  Service connection for the cause of the veteran's death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Although not entirely 
clear from the record, the appellant appears to be contending 
that the veteran developed pulmonary tuberculosis while on 
active duty, and that this disability contributed to his 
death.  

The Board notes that the only service medical record 
associated with the claims folder is an October 1945 physical 
examination report in which the veteran's cardiovascular 
system, nervous system, and lungs were all found to be 
normal.  This report is negative for any defects on 
examination, and it was specifically noted by the examiner 
that the veteran had been found to be fit for duty.  An 
Affidavit for Philippine Army Personnel, executed by the 
veteran upon his release from service in May 1946, shows that 
he reported no wounds or illnesses incurred in service. 

In support of her claim, the appellant has submitted an April 
1946 x-ray report in which the veteran was given a diagnosis 
of pulmonary tuberculosis.  

She has also submitted the veteran's January 1979 certificate 
of death, which lists the cause of his death as 
"cerebrovascular accident probably hemorrhage."

During her September 2003 hearing, the appellant testified 
that she and the veteran were married in 1942.  She also 
testified that the veteran had developed pulmonary 
tuberculosis after service, and that he had been treated for 
malaria during service, but that he was otherwise healthy 
both during service and after service.  She reported that she 
was unaware of any other health problems that he may have 
suffered from.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the appellant's claim.  As noted above, the veteran's 
death certificate establishes that his death was caused by a 
"cerebrovascular accident probably hemorrhage."  There is no 
contradictory medical evidence of record regarding the cause 
of the veteran's death.

Furthermore, there is no medical evidence of record 
suggesting a relationship between the veteran's 
cerebrovascular accident and his military service.  As noted 
above, the appellant has reported that the veteran developed 
pulmonary tuberculosis either during or shortly after 
service.  The Board recognizes that there is medical evidence 
showing that he was diagnosed with pulmonary tuberculosis in 
April 1946, which is one month prior to his discharge, 
although the veteran himself reported that he had no 
illnesses in the processing affidavit executed by him in May 
1946 upon his release from service.  However, even if service 
connection could have been established for pulmonary 
tuberculosis had the veteran filed a claim, there is no 
medical evidence of record suggesting that this disability 
caused or contributed to the veteran's cerebrovascular 
accident approximately thirty-three years following his 
discharge.

The appellant has also reported that the veteran was treated 
for malaria while on active duty.  However, there is no 
competent medical evidence of record establishing that the 
veteran had this disability, or that it caused or contributed 
to his death in 1979.  

Although the appellant may believe that the veteran's malaria 
or pulmonary tuberculosis contributed to his death, she is 
not considered qualified to render medical opinions the 
etiology of medical disorders, and her opinion is entitled to 
no weight or probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board notes that it has considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's cerebrovascular 
accident was related to his military service.  However, as 
discussed in detail above, there is no indication in his 
medical records that a relationship existed between his 
military service and the cerebrovascular accident that 
occurred approximately thirty-three years later.  In light of 
this record, the Board believes that any opinion obtained 
regarding a relationship between this disability and the 
veteran's military service would be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case to obtain such an opinion is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. at 546; Sabonis, 6 Vet. App. at 
430.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence establishes that the 
veteran's death was caused by cerebrovascular accident, and 
not by a disability incurred in or aggravated by service.  
Accordingly, the benefit sought on appeal is denied.

III.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid, shall, upon the 
death of such individual, be paid to the surviving spouse or 
other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

The record reflects that, during his life, the veteran never 
filed for, or was granted, service-connection for any type of 
disability.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  For this reason, the Board finds that 
there is no legal basis to the appellant's claim for payment 
of accrued benefits.  Therefore, as the law, and not the 
evidence, is dispositive in this case, entitlement to payment 
of accrued benefits is denied due to the absence of legal 
merit.  See Sabonis, supra.

Furthermore, according to 38 U.S.C.A. § 5121(c), an 
application for accrued benefits must be filed within one 
year after the date of death.  If a claimant's claim is 
incomplete at the time it is originally submitted, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.  See also 38 C.F.R. § 3.155(a).

There is no indication in the material submitted by the 
appellant between January 1979 and October 2001 that she 
intended to file a claim for accrued benefits.  In fact, the 
only two statements submitted by the appellant during that 
period is a May 1979 letter in which she specifically 
requested that she be furnished with an application for 
burial benefits, and a completed VA Form 21-530, Application 
for Burial Benefits, which was received by the RO in February 
1980.

The Board finds that nothing written in either of these 
documents expressed any desire or intent on the part of the 
appellant to file a claim for accrued benefits.  Thus, VA's 
duty under 38 C.F.R. § 3.155 to notify her of the evidence 
required to complete an application for accrued benefits did 
not arise.

Accordingly, because the appellant did not file a claim for 
accrued benefits within one year of the veteran's death, the 
Board again finds that there is no legal basis to the 
appellant's claim for payment of accrued benefits, and that 
it must be denied due to the absence of legal merit.  See 
Sabonis, supra.

IV.  Nonservice Connected Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty. 
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2003).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the veteran's service has been verified by the 
appropriate service department.  The evidence does not 
reflect, nor does the appellant contend, that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or recertify additional military service.  Nor do the 
official documents indicate that the veteran had any service 
that would render the appellant eligible for pension.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. 
§ 3.8(a).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the new Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  

Therefore, the Board finds that the appellant is not eligible 
for nonservice-connected death pension benefits.  In essence, 
the Board believes that this is a claim in which the law is 
dispositive because basic eligibility for pension is 
precluded based on the veteran's service.  Therefore, the 
appeal must be denied as a matter of law.  Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for accrued benefits is denied.

Basic eligibility for nonservice connected death pension is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



